DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-2, 8, 10, 13-15, 17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Strahm (USPN 6,970,337).
Regarding claim 1, Strahm discloses an amplifier circuit (see figures 1, 3) comprising: a signal input terminal (IN signal);


an overvoltage protection circuit (300, col. 1, lines 9-11) coupled to the signal input terminal (such as a terminal T1 of the over-voltage circuit 300 is coupled to the input terminal IN) and an input of the amplifier (A1), and comprising: 
a first transistor (Q5) comprising:
a first terminal (D terminal) coupled to the signal input terminal; and a second terminal (S terminal) coupled to the input of the amplifier; 
a second transistor (Q3) comprising:
a first terminal (D terminal of Q3) coupled to the signal input terminal; a second terminal (S terminal of Q3) coupled to a third terminal (G terminal of Q5) of the first transistor; and
a third terminal (G terminal of Q3) coupled to the third terminal (G terminal of Q5) of the first transistor; 
a third transistor (Q4) comprising:
a first terminal (S terminal of Q4) coupled to the third terminal of the first transistor (Q5); a second terminal (D terminal of Q4)  coupled to the input of the amplifier (A1); and a third terminal (G terminal of Q4) coupled to the third terminal (the gate terminal) of the first transistor (Q5)(see figure 3).

a fourth transistor (Q2) comprising:
a first terminal (S terminal of Q2) coupled to the second terminal  (the S terminal) of the first transistor (Q5) ; and a second terminal (D terminal of Q2) coupled to the input of the amplifier (A1).
Regarding claim 8, Strahm discloses an overvoltage protection circuit (300, see figure 3), comprising: an input terminal (T1);
an output terminal (T2); 
a first transistor (Q5) comprising:
a first terminal (D terminal) coupled to the input terminal; and a second terminal (S terminal) coupled to the output terminal; 
a second transistor (Q3) comprising:
a first terminal (D terminal) coupled to the input terminal (T1);
a second terminal  (S terminal) coupled to a third terminal  (the gate G terminal) of the first transistor (Q5); and 
a third terminal (G terminal of Q3) coupled to the third terminal  (the gate of Q5) of the first transistor; 
a third transistor (Q4) comprising:

a first terminal (S terminal of Q4) coupled to the third terminal of the first transistor (the gate G of Q5); a second terminal  (D terminal) coupled to the output terminal (T2); and a third terminal (a gate G of Q4) coupled to the third terminal of the first transistor (the gate of Q5).
Regarding claim 10, Strahm discloses further comprises:
a fourth transistor (Q2) comprising:
a first terminal (S terminal of Q2) coupled to the second terminal  (the S terminal) of the first transistor (Q5) ; and a second terminal (D terminal of Q2) coupled to the output terminal (T2).
Regarding claim 13, Strahm discloses an overvoltage protection circuit, comprising: 
an input terminal (T1);
an output terminal (T2);
a clamp transistor (Q5) configured to control current flow between the input terminal and the output terminal (e.g. col. 4, lines 51-58, col. 7, lines 50-67), lines , and comprising: 
a first terminal (D terminal of Q5) coupled to the input terminal (T1); and a second terminal (S terminal) coupled to the output terminal (T2); a selector circuit 
Regarding claim 14, Strahm discloses wherein the selector circuit comprises:
a first transistor (Q3) comprising:
a first terminal (D terminal of Q3) coupled to the first terminal of the clamp transistor (Q5); a second terminal (S terminal of Q3) coupled to the third terminal of the clamp transistor; and a third terminal (the gate G of Q3)  coupled to the second terminal of the clamp transistor (Q5).
 Regarding claim 15, Strahm discloses wherein the selector circuit comprises:
a second transistor (Q4) comprising:
a first terminal (D terminal of Q4) coupled to the second terminal (S terminal of Q5) of the clamp transistor;

Regarding claim 17, Strahm discloses the clamp transistor is a first clamp transistor (Q5); and the overvoltage protection circuit comprises: a second clamp transistor (Q2) comprising: a first terminal (S terminal of Q2) coupled to the second terminal of the first clamp transistor; and a second terminal  (D terminal of Q2) coupled to the output terminal (T2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 7, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Strahm in view of Harris (USPN 5,742,463).
Regarding claims 7, 9, and 16, Strahm discloses a first transistor (Q5) is a junction field effect transistors, but does not disclose the second and third transistors as claimed.
Harris discloses a transient protection circuit comprises second and third transistors are junction field effect transistors (26, 27, see col. 3, lines 36-37, and figure 3).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the second and third transistors of Strahm to incorporate JFET transistors as disclosed by Harris in order to reduce a leakage and a power consume.
                                      Allowable Subject Matter
3.	Claims 3-6, 11-12, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/DANNY NGUYEN/           Primary Examiner, Art Unit 2836